Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Preliminary Amendment
Per the amendment filed 8/11/2021, Claims 1-14 are canceled and Claims 15-29 are newly presented.

Specification
The disclosure is objected to because of the following informalities: The abbreviations “CAN EL” and “CAN FD” are used throughout the Specification without being properly introduced in their full form. Page 13 line 26 refers to “CSMA/CR method” which has not been properly introduced or defined.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 25, 28, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 18-21, 23-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mutter et al. U.S. PGPUB No. 2022/0029850.

The applied reference has a common Inventor (Arthur Mutter and Steffen Walker) with the instant application. Based upon the earlier effectively filed date of the reference (12/13/2018 from Foreign Application Priority Data), it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention 

Per Claim 15, Mutter discloses:
a device (user station 10) for a serial bus system (bus system 1), comprising:
a receiver configured to receive a signal from a bus of the bus system (Transceiver 12 and bus 40),
in which, for a message that is exchanged between user stations of the bus system (message 45),
a recessive bus state is overwritable by a dominant bus state (Paragraph 53)
and the recessive bus state is generated differently in a first communication phase from the recessive bus state in a second communication phase, (Paragraphs 67 and 68; Figures 4 and 5)
the receiver being configured to generate a digital signal based on the signal received from the bus, and to output the digital signal to a communication control unit configured to evaluate data present in the digital signal (Paragraphs 25, 62, 67, and 78, Figure 3; communication control device 11),
the receiver also being configured to use at least one reception threshold and one second reception threshold in the second communication phase for generating the digital signal, the second reception threshold having a voltage value, which is lower than the voltage value of the first reception threshold or higher than a highest voltage value which, during normal operation, is established on the bus for a dominant bus state in the second communication phase (Paragraphs 77-84).
Per Claim 18, Mutter discloses the device as recited in claim 15, wherein the recessive and dominant bus states of the signal received from the bus in the first communication phase are generated with a physical layer different from the recessive and dominant bus states the signal received in the second communication phase (Paragraphs 15, 51, 54, and 86).Per Claim 19, Mutter discloses the device as recited in claim 15, wherein the recessive and dominant bus states of the signal received from the bus in the first communication phase have a longer bit time than the recessive and document bus states of the signal received in the second communication phase (Paragraphs 16 and 81).Per Claim 20, Mutter discloses the device as recited in claim 15, wherein it is negotiated in the first communication phase which of the user stations of the bus system obtains an at least temporarily exclusive collision-free access to the bus in a subsequent second communication phase (Paragraph 17).Per Claim 21, Mutter discloses the device as recited in claim 15, further comprising: a reception threshold adaptation device configured to evaluate the signal received from the bus with respect to a currently present communication phase and to switching the voltage value and a number of reception thresholds used based on a result of the evaluation (Paragraph 78).Per Claim 23, Mutter discloses the device as recited in claim 15, further comprising: a transmitter configured to transmit messages on a bus of the bus system, the transmitter being configured designed to switch between a first operating mode and a second operating mode when transmitting communication phases of each message (Paragraphs 21, 54; transmitter 121).Per Claim 24, Mutter discloses the device as recited in claim 23, wherein the transmitter in the first operating mode is designed to generate a first data state as a bus state having different bus levels for two bus wires of a bus line, and to generate a second data state as a bus state having the same bus level for the two bus wires of the bus line, and the transmitter, in the second operating mode, is being configured to generate the bus state for the first data state as in the first operating mode and to generate the bus state for the second data state differently from the bus state for the second data state in Paragraphs 21, 68, 69, 75 and 76).Per Claim 25, Mutter discloses a user station (user stations 10, 20, 30) for a serial bus system (bus system 1), comprising: a communication control unit configured to control a communication of the user station with at least one other user station of the bus system (Paragraphs 62, 67, Figure 3; communication control device 11); and a device including a receiver configured to receive a signal from a bus of the bus system (Transceiver 12 comprises receiver 122), in which, for a message that is exchanged between user stations of the bus system (message 45), a recessive bus state is overwritable by a dominant bus state (Paragraph 53) and the recessive bus state is generated differently in a first communication phase from the recessive bus state in a second communication phase (Paragraphs 67 and 68; Figures 4 and 5), the receiver being configured to generate a digital signal based on the signal received from the bus, and to output the digital signal to the communication control unit configured to evaluate data present in the digital signal (Paragraphs 25, 62, 67, and 78, Figure 3; communication control device 11), the receiver also being configured to use at least one reception threshold and one second reception threshold in the second communication phase for generating the digital signal, the second reception threshold having a voltage value, which is lower than the voltage value of the first reception threshold or higher than a highest voltage value which, during normal operation, is established on the bus for a dominant bus state in the second communication phase (Paragraphs 77-84).
Per Claim 28, Mutter discloses a bus system (Paragraph 37), comprising: a bus (bus 40); and at least two user stations which are connected to one another via the bus in such a way that they are able to serially communicate with one another and of which at least one user station is a user station (Paragraph 37, Figure 1; user stations 10, 20, and 30) including: a communication control unit configured to control a communication of the user station with at least one other user station of the bus system (Paragraphs 62, 67, Figure 3; communication control device 11); and a device including a receiver configured to receive a signal from the bus of the bus system (Transceiver 12 comprises receiver 122), in which, for a message that is exchanged between user stations of the bus system (message 45), a recessive bus state is overwritable by a dominant bus state (Paragraph 53) and the recessive bus state is generated differently in a first communication phase from the recessive bus state in a second communication phase (Paragraphs 67 and 68; Figures 4 and 5), the receiver being configured to generate a digital signal based on the signal received from the bus, and to output the digital signal to the communication control unit configured to evaluate data present in the digital signal (Paragraphs 25, 62, 67, and 78, Figure 3; communication control device 11), the receiver also being configured to use at least one reception threshold and one second reception threshold in the second communication phase for generating the digital signal, the second reception threshold having a voltage value, which is lower than the voltage value of the first reception threshold or higher than a highest voltage value which, during normal operation, is established on the bus for a dominant bus state in the second communication phase (Paragraphs 77-84).

Per Claim 29, please refer to the above rejection of claim 28, as the limitations are substantially similar and the application of the Mutter reference is equally applicable to the method embodiment.
Allowable Subject Matter
Claims 16, 22, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	Independent Claims 15, 25, 28, and 29 each comprise a 112 rejection, as detailed above. The 112 rejection must be overcome prior to any of said claims being considered in condition for allowance.

U.S. PGPUB No. 2018/0041361, hereafter, Kishigami, is considered to be the next most pertinent prior art after the Mutter reference. Kishigami reads on Claim 1 in the following manner:

Per Claim 15, Kishigami discloses:
a device (ECU 3) for a serial bus system (Paragraph 23; CAN-FD transmission line 7), comprising:
a receiver configured to receive a signal from a bus of the bus system (Transceiver 5),
in which, for a message that is exchanged between user stations of the bus system (ECU’s 3),
a recessive bus state is overwritable by a dominant bus state (CAN protocol utilizes bitwise arbitration, wherein dominant and recessive bits are used to determine a winner of bus arbitration for a user station. In a collision of a recessive bit from a first requester and a dominant bit from a second requester, the dominant bit “overwrites” the recessive bit and wins access to the bus. (as evidenced by Hartwich et al. U.S. PGPUB No. 2014/0298133; Paragraph 44)
and the recessive bus state is generated differently in a first communication phase from the recessive bus state in a second communication phase, (Paragraphs 58-70, Figure 4; CANL is generated differently in the Arbitration (Low Speed) phase than in the Non-Arbitration (High Speed) phase.)
the receiver being configured to generate a digital signal based on the signal received from the bus, and to output the digital signal to a communication control unit (control section 4) configured to evaluate data present in the digital signal (Paragraphs 29-36),
the receiver also being configured to use at least one reception threshold and one second reception threshold in the second communication phase for generating the digital signal (reception thresholds used during data phase).

Kishigami does not specifically teach the claimed limitations pertaining to the specific requirements of the second reception threshold voltage and it being “established on the bus for a dominant bus state in the second communication phase”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186